Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.
Currently, Claims 1-4, 7, and 9-20 are pending.  Claims 1, 7, and 9-11 are examined on the merits.  Claims 2-4, and 12-20 are withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1 and 5-13), the species methylsulfonylmethane, lavender oil, in the reply filed on May 21, 2020 is acknowledged.
Claims 2-4 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 21, 2020.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1, 7, and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101

Claims 1, 7, and 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 7, and 9-11 are directed to a composition comprising natural products.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
            The claims are directed to a composition comprising  aloe vera extract, methylsulfonylmethane, shea butter (fat extracts from the shea plant) and lavender oil  (i.e. aloe, green plants, and lavender), which is not markedly different from its closest naturally-occurring counterpart because there is no indication that their combination or preparation has caused the nature-based product to have any characteristics that are markedly different from the closest naturally-occurring product and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The rationale for this determination is explained below:
Step 1: Determine if the claims are directed to one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: a process, machine, manufacture or composition of matter. YES, the claims are directed to a composition of matter (i.e. aloe, green plants, shea and lavender), which is a statutory category within at least one of the four categories of patent eligible subject matter. 
Step 2A: PRONG ONE: Evaluate whether the claim recites a Judicial Exception
(e.g., law of nature, natural phenomenon, or an abstract idea). YES, the claims are product claims reciting something that appears to be a nature-based product (i.e., aloe, green plants, shea and lavender) which is not markedly different from the closest naturally-occurring counterpart (i.e., the individual nature-based products). 
Note: with respect to extracts of natural products such as plants, the closest naturally-occurring counterpart is always the same compounds found in the extract, present in the non-isolated form in the source plant material. Extracts that are made simply by separating the extracted components from the non-extracted components, is a partitioning process that absent any specific chemical modification, merely separates the compounds leaving their activities unchanged.
  Ingredients recited in the claims are natural products that would occur naturally; thus, the claims involve the use of judicial exceptions. There is no indication in the record of any markedly different characteristics (either structural or functional) of the composition as broadly claimed.  For example, there is no evidence of record of a structural difference between the extract(s) in the claimed composition and that of their nature-based counterparts.  Consequently, the claimed compositions are structurally the same as their closest naturally- occurring counterparts. 
Nor is there any difference in functional characteristics. To show a marked difference, the characteristic(s) must be changed as compared it closest natural-occurring counterpart. For example, and assertion of changed functionality must be accompanied with evidence of a comparison of the claimed composition with its closest naturally-occurring counterpart and should apply to the full scope of the claim. Furthermore, inherent or innate characteristics of the naturally occurring counterpart cannot show a marked difference. Likewise, differences in the characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference. 
In Claims 1, 7, 9 the recitation of specific amounts of the ingredients does not affect this analysis because it is well known and routine in the art to mix specific amounts of active ingredients with additional ingredients.  The ingredients are used in treating hair loss.  Therefore, the claim is not meaningfully limited and does not amount to significantly more than each product of nature by itself. Finally, the claimed mixture is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture (like each component in the instantly claimed mixture) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117. While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1.
Thus, there is no evidence of record to indicate that the claimed product is markedly different, structurally, chemically, functionally, than its closest naturally occurring counterpart. 
PRONG TWO: Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and Evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.  The 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. 
In Claims 1, 7, and 9-11, the topical composition does not change the claim beyond the judicial exception and do not integrate the exception into a practical application of the exception because the claimed composition is not limited to specifically how the composition is used in a practical application.  
Thus the cited claims are directed to a judicial exception to patentable subject matter.
Step 2b: Determine whether the claim directed to a judicial exception provides an inventive concept. For example, the claims may recite additional elements that amount to significantly more than the judicial exception. In the instant case, NO, the claims are directed to an extract composition without any other components that could add significantly more to the exception. No other specific limitations other than what is well-understood, routine and conventional in the field at a high level of generality have been added to the claimed nature-based product (e.g., addition of well-known ingredients). 
Thus, the claimed product is not eligible subject matter under current 35 USC 101 standards.
Response to Arguments
Applicant argues that the mixture is not a natural product.
In response to Applicant’s argument, in order for the composition to show markedly difference, the characteristic(s) must be changed as compared to nature. Claims 1, 7, and 9-11 are directed to a composition comprising aloe vera extract, and lavender oil, which are a product of nature from the aloe vera, and lavender plants, where the ingredients are considered by itself, and as added together. The claimed mixture is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture (like each component in the instantly claimed mixture) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. The inherent or innate characteristics of the naturally occurring counterpart cannot show a markedly difference. The differences in the characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference. There is no difference in function, structure or other properties. Here, the extracts are from natural products. Applicant needs to demonstrate that the mixture as a whole would result in markedly different characteristics from its natural activities.
Regarding the applicant’s arguments drawn to:"... the present claims are directed to a mixture which is not found in nature, and indeed, as reflected in the many Examples in Applicant’s specification, provides unexpected benefits with regard to a cosmetic composition which are not available in nature. Accordingly, the present claims are different than the individual components and provide markedly different properties than what is available in nature.”, the response to this argument is as follows.
First, this mere allegation of the unexpected benefits, without identifying what they are, and without any evidence that they are markedly different from the characteristics that are inherent from the mere additive mixture of the claimed components, is not persuasive. Second, even if there was of record evidence of unexpected benefits or results, in the claims such as claim 1 where no specific amounts of the components are claimed, the claims would encompass embodiments where there isn't sufficient amount of one or more components to confer unexpected results. In other words, for example, claim 1 would encompass having only trace amounts of one or more of the recited ingredients.  For example, 5 volume percentage of an aloe vera extract provides no indication of how much of the extract is a solvent and how much of the extract are compounds from the Aloe vera plant. Trace amounts of the ingredients would not necessarily have any measurable effects, let alone contribute to unexpected results.  To obviate a 101 rejection of this type, the invention needs to be drawn to a scope in which the entire scope has a markedly different characteristic as compared to the sum of the individual components, that that markedly different characteristic is clearly of record and supported by the record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Modak et al. (US 20160000094 A1) in view of Benjamin et al. (US 2011/0105623 A1).
Modak et al. teaches a composition with antioxidants such as lavender oil and aloe vera extract from 0.01-50% w/w [0009] for topical use [0014] such as hair care products, shampoos [0119].
However, from about 5 volume percent to about 80 volume percentage methylsulfonylmethane is not taught, about ratio of about 2:1 to about 1:4 of the active agent.
Benjamin et al. teaches a topical use [0032] for methylsulfonylmethane for inhibiting microbial activity about 6-17% [0083] for adding to cosmetics susceptible to microbial contamination such as aloe vera and shea butter [0091].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add methylsulfonylmethane because Benjamin et al. teaches a topical use [0032] for methylsulfonylmethane for inhibiting microbial activity about 6-17% [0083] for adding to cosmetics susceptible to microbial contamination such as aloe vera and shea butter [0091].  One would have been motivated to make a composition for topical application with methylsulfonylmethane for the expected benefit of decreasing composition spoilage.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composition comprising about ratio of about 2:1 to about 1:4 of the active agent combination for the following reasons.  The reference does teach the composition for topical application.  Modak et al. teaches a composition with antioxidants such as lavender oil and aloe vera extract from 0.01-50% w/w [0009]. Benjamin et al. teaches a topical use [0032] for methylsulfonylmethane for inhibiting microbial activity about 6-17% [0083].  Thus, the range from about 2:1 to 1:4 is encompassed by the teachings of the reference, and would have been obvious to use.  Thus, it would have been obvious to make a concentrated composition containing aloe vera and methylsufonylmethane for use as a topical composition.  Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, especially within the ranges taught by the reference.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.

Claim(s) 1, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Modak et al. (US 20160000094 A1) in view of Benjamin et al. (US 2011/0105623 A1) as applied to claims 1,7, and 9 above, and further in view of Petkosk et al. (WO 2016176485 A1).
The teachings of Modak et al. and Benjamin et al. are set forth above and applied as before.
The combination of Modak et al. and Benjamin et al. do not specifically teach the shea butter.
Petkosk et al. teaches shea butter [00202] as a hair protectant [0004] against reactive oxygen species for topical application [0010].  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add shea butter because Petkosk et al. teaches shea butter [00202] as a hair protectant [0004] against reactive oxygen species for topical application [0010], which can be added to other antioxidant compositions such as lavender oil and aloe vera extract from 0.01-50% w/w [0009] for topical use [0014] such as hair care products, shampoos [0119] as taught by Modak et al. and Benjamin et al. teaches a topical use [0032] for methylsulfonylmethane for inhibiting microbial activity about 6-17% [0083] for adding to cosmetics susceptible to microbial contamination such as aloe vera and shea butter [0091].  One would have been motivated to make a composition for topical application with shea butter for the expected benefit of increasing antioxidant effect in hair protection.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.

 
Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Catheryne Chen                                              Examiner Art Unit 1655

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655